DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action has been issued in response to the amendment filed on June 29, 2022. 
	Claims 1-20 are pending. 
	Applicant’s arguments have been carefully and respectfully considered. Rejections have been maintained where arguments were not persuasive. Also, new rejections based on the amended claims have been set forth. Accordingly, claims 1-20 are rejected, and this action is made FINAL, as necessitated by amendment. 

Response to Arguments
	In response to Applicant’s argument with respect to the rejection of claims 1-20 under 35 USC 112(a) presented in the previous Office Action.  The applicant argues that Fig.4 and the related paragraphs in the specification disclose the features of Claims 1, 11 and 20.  The examiner respectfully disagrees. 
	The Specification does not disclose a reduction in charging power being in response to a first state of charge being reached. Thus, there doesn’t appear to be sufficient written description to provide support for the recitations. Therefore, the rejection under 35 U.S.C. 112(a) is maintained.
The Applicant argues, with respect to the rejection of claims 1, 11 and 20 under 35 USC 103, that “Stanfield fails to teach or suggest control voltage applied during the charging of the battery based on a type of the battery”.
Stanfield discloses a control voltage is applied during charging of a battery (EV battery) based on a type of the battery (Par.58 and 61-62, The supplied voltage is based on the required voltage level of the EV battery depending on the EV model being charged.).

The Applicant argues, with respect to the rejection of claims 1, 11 and 20 under 35 USC 103, that “Stanfield fails to teach or suggest particularly where the controlling includes applying voltage above a battery voltage limit during a first period that corresponds to an overcharge buffer associated with the type of battery; and switching to apply the voltage at the battery voltage limit after the first period.”  The newly added limitations are rejected in the present office action under Guang et al. (2007/0075682).
The claim rejections are based on the combination of Stanfield and Guang.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, Lines 8-9; Claim 11, Lines 12-14; and Claim 20, Lines 7-9 recite the limitation “provide the charging power at the high charging power level to a battery until the battery reaches a first state of charge”. 
The recited limitations are not supported by the original description. The Specification recites chargers have the capability to provide power at a high level for a short time before they reduce power as not to damage the cell on Page 12, Par.40. The Specification does not include disclosure of the EVSE supplying a maximum power and reducing the supplied power based on the state of charge of the battery being charged by the EVSE. The claim limitations constitute new matter.
Claims 2-10 and 12-19 are also rejected under 112(a) as the claims inherit the deficiencies in Claims 1 and 11 as identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 14-16; Claim 11, Lines 12-14; and Claim 20, Lines 7-9 recite the limitation “applying voltage above a battery voltage limit during a first period that corresponds to an overvoltage buffer associated with the type of the battery”. 
It is unclear what the overvoltage buffer encompasses. The Specification does not disclose a standard for the overvoltage buffer; what percent or amount of voltage above the voltage limit? Is it any voltage above the battery limit? The boundaries of the claims are not discernible. 
Claims 2-10 and 12-19 are also rejected under 112(b) as the claims inherit the deficiencies in Claims 1 and 11 as identified above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 9, 11 and 17-18  are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477), Martin et al. (2020/0376972) and Guang et al. (2007/0075682).
Claim 1: Stanfield teaches an electric vehicle charging station (10), the charging station (10) (Fig.1) comprising: fuel pumps (12) (Par.39), electric vehicle supply equipment (EV charger) (12) (Par.39), operable to provide a variable charging power up to a high charging power level (maximum current level) (Par.58 and 62-63) (Fig.7), a charge buffer (26) being operable to receive electric current from an electricity supply grid (40) (Par.47) and supply current to the electric vehicle supply equipment (EV charger) (12) (Par.44); and control voltage applied during charging of a battery (EV battery) based on a type of the battery (Par.58 and 61-62, The supplied voltage is based on the required voltage level of the EV battery depending on the EV model being charged.).
Stanfield does not explicitly teach wherein the electric vehicle supply equipment is configured to provide the high charging power level to a battery until the battery reaches a first state of charge, and to reduce the charging power after the first state of charge is reached to avoid damaging the battery.  
Martin teaches an electric vehicle charging station (Fig.3) comprising: an electric vehicle supply equipment configured to provide a high charging power level to a battery until the battery reaches a first state of charge (50%), and to reduce the charging power below the high charging power level after the first state of charge (50%) is reached to avoid damaging the battery (Par.63).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Martin in the system of Stanfield to have had reduced charging power as the state of charge of the battery increases (Par.63) thereby preventing overcharging and damaging the battery.
Furthermore, Stanfield does not explicitly teach wherein the controlling comprises applying voltage above a battery voltage limit during a first period that corresponds to an overcharge buffer associated with the type of the battery; and switching to apply the voltage at the battery voltage limit after the first period.
Guang teaches applying voltage (12) (Fig.1) above a battery voltage limit (maximum recommended cell voltage) during a first period (Par.24, Lines 12-15) that corresponds to an overcharge buffer associated with the type of the battery (Par.22, Maximum recommended cell voltage for a lithium ion battery.); and switching to apply the voltage at the battery voltage limit (maximum recommended cell voltage) after the first period (Par.24, Lines 20-25).
It would have been obvious to one of ordinary skill in the art at the time the teachings of Guang in the system of Stanfield to have had provided a charging current that is constant and at a maximum level (Par.24, Lines 12-15); while avoiding overcharging the battery (Par.22, Lines 23-29).
Claim 7: Stanfield, Martin and Guang teach the limitations of claim 1 as disclosed above. Stanfield teaches the electric vehicle supply equipment supplies power greater than 120 kW (350KW) (Par.65).  
Claim 9: Stanfield, Martin and Guang teach the limitations of claim 1 as disclosed above. Stanfield teaches the charge buffer (26) comprises an array of batteries (Par.46).  
Claim 11: Stanfield teaches a method of charging electric vehicles, the method comprising: in a charging station (10) comprising fuel pumps (12) (Par.39), electric vehicle supply equipment (EV charger) (12) (Par.39) operable to provide a variable charging power up to a high charging power level (Par.62-63) (Fig.7), and a charge buffer (26): receiving electric current in the charge buffer (26) from an electricity supply grid (40) (Par.47); supplying current to the electric vehicle supply equipment from the charge buffer (26) (Par.44); charging one or more batteries in an electric vehicle using the electric vehicle supply equipment (EV charger) (12) (Par.39); and controlling voltage applied during charging of a battery (EV battery) based on a type of the battery (Par.58 and 61-62, The supplied voltage is based on the required voltage level of the EV battery depending on the EV model being charged.).
Stanfield does not explicitly teach wherein the charging comprises: providing the charging power at the high charging power level to a battery of the one or more batteries until the battery reaches a first state of charge; and reducing the charging power below the high charging power level after the first state of charge is reached to avoid damaging the battery; wherein the first state of charge is at least 50% of capacity.
Martin teaches a method of charging electric vehicles comprising: providing charging power at a high charging power level to a battery until the battery reaches a first state of charge (50%); and reducing the charging power below the high charging power level after the first state of charge (50%) is reached to avoid damaging the battery; wherein the first state of charge is at least 50% of capacity (Par.63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Martin in the system of Stanfield to have had reduced charging power as the state of charge of the battery increases (Par.63) thereby preventing overcharging and damaging the battery.
Furthermore, Stanfield does not explicitly teach wherein the controlling comprises applying voltage above a battery voltage limit during a first period that corresponds to an overcharge buffer associated with the type of the battery; and switching to apply the voltage at the battery voltage limit after the first period.
Guang teaches applying voltage (12) (Fig.1) above a battery voltage limit (maximum recommended cell voltage) during a first period (Par.24, Lines 12-15) that corresponds to an overcharge buffer associated with the type of the battery (Par.22, Maximum recommended cell voltage for a lithium ion battery.); and switching to apply the voltage at the battery voltage limit (maximum recommended cell voltage) after the first period (Par.24, Lines 20-25).
It would have been obvious to one of ordinary skill in the art at the time the teachings of Guang in the system of Stanfield to have had provided a charging current that is constant and at a maximum level (Par.24, Lines 12-15); while avoiding overcharging the battery (Par.22, Lines 23-29).
Claim 17: Stanfield, Martin and Guang teach the limitations of claim 11 as disclosed above. Stanfield teaches the electric vehicle supply equipment supplies power greater than 120 kW (350KW) (Par.65).  
Claim 18: Stanfield, Martin and Guang teach the limitations of claim 11 as disclosed above. Stanfield teaches the charge buffer (26) comprises an array of batteries (Par.46). 

Claims 2-4, 10, 12-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477), Martin et al. (2020/0376972) and Guang et al. (2007/0075682)as applied to claims 1 and 11 above, and further in view of Yang et al. (2016/0020618).
Claim 2-4 and 12-14: Stanfield, Martin and Guang teach the limitations of claims 1 and 11 as disclosed above. Stanfield does not explicitly teach the electric vehicle supply equipment charges batteries at a rate greater than 4C; the electric vehicle supply equipment charges batteries at a rate greater than 5.6C; the electric vehicle supply equipment charges batteries at a rate greater than 10C.  
Yang teaches an electric vehicle supply equipment (38) charges batteries (24) at a rate greater than 10C (15C) (Par.4).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yang in the system of Stanfield to have had fast charged the battery fully charging it in less than an hour (Par.40).
Claims 10 and 19: Stanfield, Martin and Guang teach the limitations of claims 1 and 11 as disclosed above. Stanfield does not explicitly teach the electric vehicle supply equipment is configured to apply a voltage to batteries above their battery voltage limit when beginning charging.  
Yang teaches an electric vehicle supply equipment (38) is configured to apply a voltage to batteries above their battery voltage limit when beginning charging (Par.42).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had applied a voltage above the battery voltage limit to the battery in the system of Stanfield as taught in Yang to have had charged the battery faster than during conventional charging (Par.64-65).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477), Martin et al. (2020/0376972) and Guang et al. (2007/0075682) as applied to claims 1 and 11 above, and further in view of Kawakami (2017/0200943).
Claims 5 and 15: Stanfield, Martin and Guang teach the limitations of claims 1 and 11 as disclosed above. Stanfield does not explicitly teach the electric vehicle supply equipment is configured to charge batteries comprising silicon-dominant anodes comprising active material of 50% or more elemental silicon.  
Kawakami discloses batteries of electric vehicles (Par.3) comprising silicon-dominant anodes comprising active material of 50% or more elemental silicon (Par.51).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Kawakami in the system of Stanfield to have had high energy density batteries (Par.51) that can release large amounts of lithium ions (Par.26) suitable for supplying power to electric vehicles (Par.3).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477), Martin et al. (2020/0376972) and Guang et al. (2007/0075682) as applied to claims 1 and 11 above, and further in view of Startchik (2017/0117593).
Claims 6 and 16: Stanfield, Martin and Guang teach the limitations of claims 1 and 11 as disclosed above. Stanfield teaches the charge buffer (26) is located in an underground tank (Par.44) (Fig.1).  
Stanfield does not explicitly teach the underground tank is a former fuel tank.
Startchik discloses an array of batteries located in a former fuel tank (15) (Par.31).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Startchik in the system of Stanfield to have had provided for recharging a car battery utilizing existing infrastructure (Par.5).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477), Martin et al. (2020/0376972) and Guang et al. (2007/0075682) as applied to claim 1 above, and further in view of Veda et al. (2017/0155253).
Claim 8: Stanfield, Martin and Guang teach the limitations of claim 1 as disclosed above. Stanfield does not explicitly teach the charge buffer comprises an array of capacitors.  
Veda teaches an electric vehicle charging station (10), the charging station (10) (Fig.1) comprising: a charge buffer (30) comprising an array of capacitors (Par.29).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Veda in the system of Stanfield to have had a known energy storage system to reduce overall peak load by supplementing the primary supply of electrical energy coming from the grid (Par.29).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield (2018/0297477), Martin et al. (2020/0376972), Guang et al. (2007/0075682) and Yang et al. (2016/0020618).
Claim 20: Stanfield teaches an electric vehicle charging station (10), the charging station (10) (Fig.1) comprising: fuel pumps (12) (Par.39), electric vehicle supply equipment (EV charger) (12) (Par.39) operable to provide a variable charging power up to a high charging power level (Par.62-63) (Fig.7), a charge buffer (26), the charge buffer (26) being operable to receive electric current from an electricity supply grid (40) (Par.47) and supply current to the electric vehicle supply equipment (EV charger) (12) (Par.44), wherein the electric vehicle supply equipment (EV charger) (12) is configured to control voltage applied during charging of a battery (EV battery) based on a type of the battery (Par.58 and 61-62, The supplied voltage is based on the required voltage level of the EV battery depending on the EV model being charged.).
Stanfield does not explicitly teach wherein the electric vehicle supply equipment is configured to provide the charging power at the high charging power level to a battery until the battery reaches a first state of charge, and to reduce the charging power below the high charging power level after the first state of charge is reached to avoid damaging the battery.
Martin teaches an electric vehicle charging station (Fig.3) comprising: an electric vehicle supply equipment configured to provide the maximum charging power to a battery until the battery reaches a first state of charge (50%), and to reduce the charging power after the first state of charge (50%) is reached to avoid damaging the battery (Par.63).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Martin in the system of Stanfield to have had reduced charging power as the state of charge of the battery increases (Par.63) thereby preventing overcharging and damaging the battery.
Furthermore, Stanfield does not explicitly teach wherein the controlling comprises applying voltage above a battery voltage limit during a first period that corresponds to an overcharge buffer associated with the type of the battery; and switching to apply the voltage at the battery voltage limit after the first period.
Guang teaches applying voltage (12) (Fig.1) above a battery voltage limit (maximum recommended cell voltage) during a first period (Par.24, Lines 12-15) that corresponds to an overcharge buffer associated with the type of the battery (Par.22, Maximum recommended cell voltage for a lithium ion battery.); and switching to apply the voltage at the battery voltage limit (maximum recommended cell voltage) after the first period (Par.24, Lines 20-25).
It would have been obvious to one of ordinary skill in the art at the time the teachings of Guang in the system of Stanfield to have had provided a charging current that is constant and at a maximum level (Par.24, Lines 12-15); while avoiding overcharging the battery (Par.22, Lines 23-29).
In addition, Stanfield does not explicitly teach the electric vehicle supply equipment is configured for charging batteries in electric vehicles at a rate greater than 4C.
Yang teaches an electric vehicle supply equipment (38) charges batteries (24) in electric vehicles (12) at a rate greater than 4C (15C) (Par.4) (Fig.1).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Yang in the system of Stanfield to have had charged the battery faster than during conventional charging (Par.64-65); and have had fully charged the battery in less than an hour (Par.40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859